PER CURIAM.
Appellant was -convicted of robbery with a firearm and argues, in this direct appeal, that his trial counsel was ineffective for not objecting to an officer and the victim giving opinion testimony. The two witnesses, however, did not give the type of opinion testimony which might be inadmissible. They were merely testifying as to how certain they were in their identification of appellant as the person who had committed the crime. The testimony was accordingly admissible.

Affirmed.

STEVENSON, C.J., KLEIN and SHAHÓOD, JJ.,„coneur.